Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 4/16/2021.  Claims 1, 5, 11 & 12 have been amended.  Claim 2 has been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1 & 3- 17 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US 2017/0227970 A1) in view of Parker et al. (US 10134293 B2).
As per claim 1, Taguchi discloses: system for controlling a self-driving vehicle controllable on the basis of control values and acceleration values, comprising:
- a navigation module; - a control module; - at least one camera; - a recognition module (See at least fig. 1 “Navigation system, ECU, external sensors, road environment recognition unit & traveling scene identification”);
wherein the navigation module is configured:
- to receive a destination, chosen from a closed list of destinations, from a user (see at least fig. 1 [7, 9, 2 & 5] and par. 36 );
- to determine a position of the vehicle (see at least fig. 1 [7, 9, 2 & 5] and par. 36 );
- to determine a route from the position to the destination (see at least fig. 1 [7, 9, 2 & 5] and par. 36 );
- to convert the route into navigation instructions (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20] and par. 36- 46);
- to supply the navigation instructions to the control module (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20] and par. 36- 46);
- to receive a recognition confirmation from the recognition module (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 36- 46);
wherein the camera is configured:
- to capture live camera images from the vehicle and to supply the images to the control module and the recognition module (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 8-9 & 25-35);
wherein the control module is configured:
(see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46);
- to receive the live camera images from the camera (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46);
- to convert the at least one geographic direction and the camera images into control values and acceleration values for the controllable self-driving vehicle (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and Abstract & par. 25- 46 “a control of the actuator based on the vehicle position if not equal or smaller than the threshold value”);
wherein the recognition module is configured: - to receive live camera images (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46);
- to compare the live camera images with previously stored camera images annotated with at least characteristics of navigation points (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46);
- to determine that a navigation point has been reached if a live camera image has a predefined degree of correspondence with a camera image annotated with a navigation point (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46); and
- to supply a recognition confirmation to the navigation module if it is determined that a navigation point has been reached (see at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46).  
Taguchi discloses the invention as detailed above. 
However, Taguchi does not appear to explicitly disclose wherein the navigation instructions are converted into a geographic direction, the geographic direction being in degrees. 
Nevertheless, the use of converting navigational instructions into degrees was well known in the art, prior to the effective filling date of the given invention, as is evident by the teachings of Parker (see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25 “instructions in terms of distance and degrees to navigate the general route”).
One of ordinary skill in the art would have been motivated to combine Parker’s use of degrees to navigating a general route with those of Taguchi’s Autonomous driving system in order to form a more manageable and user-friendly system (i.e., by incorporating yet another measure/means for dictating instructions to the autonomous driving system). 
Motivation for combing Taguchi and Parker not only comes from knowledge well known in the art, but also from Parker (see Parker at least Col. 1 line 12- col. 2 line 25). 
As per claims 11 & 12 they both list substantially the same elements as those detailed claim 1 above and are therefore rejected by the same reasoning and rationale as applied to claim 1 above. 
Both Taguchi and parker disclose claim 3: configured to compare the live camera images and the previously stored camera images annotated with at least navigation points after a preprocessing step, wherein recognition points determined in the live camera images, rather than the complete camera images, are compared with recognition points determined in the previously stored camera images (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 “travel scene ID unit, travel plan generation unit and captured image associated with map” and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 4: wherein the navigation module is configured to supply a subsequent navigation instruction to the control module as soon as the recognition module has reported that a navigation point has been reached (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 “generate travel plan based on vehicle position” and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).

Both Taguchi and parker disclose claim 5: wherein the control module is configured to determine a way to convert the navigation instructions into direction values and acceleration values for the controllable self-driving on the basis of deep learning (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 “actuators and performing autonomous driving control” and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 7: wherein the control module is configured to provide direction instructions and acceleration instructions at a frequency of at least 10 Hz (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 “performing autonomous driving control via communications between external sensors, navigation system, ECU and HMI” and par. 25- 46 and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 8: further comprising a GPS system to recognize error situations (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 “Navigation system and detecting position based on threshold values” and par. 25- 46 and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 9: configured to reduce speed on the basis of weather conditions, illumination or quality of the road surface (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 “map databased and information on road surfaces, slopes, and surface markings” and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).

Both Taguchi and parker disclose claim 10: further comprising an acceleration sensor to supply acceleration information from the vehicle to the control module (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 “actuators, vehicle speed sensors and acceleration sensor” and par. 25- 46 and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 13: comprising the recording of the camera images in a form preprocessed for image recognition (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 15: comprising the recording of a timestamp, steering angle and/or speed during the driving of the route (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 “camera mounted on vehicle and camera images” and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Both Taguchi and parker disclose claim 16: comprising the offline processing of the recorded camera images (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 “camera mounted on vehicle and camera images” and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).

Both Taguchi and parker disclose claim 17: configured to train the one system on the basis of the live camera images recorded by one or more systems of the same type (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 and see Parker at least Fig. 1 -4 and in particular fig. 1-2 & Abstract and col. 1 line 36- col. 2 line 25).
	One of ordinary skill in the art would have been motivated to combine Taguchi and Parker, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 1.  
Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi and Parker and further in view of You (US 20180275657 A1).
As per claim 6, Taguchi and Parker discloses the invention as detailed above.  
However, Taguchi and Parker do not appear to explicitly disclose wherein the deep learning is provided with a Nvidia Dave 2 network topology.  Nevertheless, You—who is in the same field of endeavor—discloses the use of a deep learning based autonomous vehicle control system (see You at least fig. 1-7 and in particular fig. 1, 4-7 and Abstract & par. 6-28).
One of ordinary skill in the art would have been motivated to combine Taguchi and Parker with You’s deep learning based autonomous vehicle control, in order to form a more user friendly and overall safer system (i.e., by incorporating deep learning strategies to control the vehicle). 

Furthermore, the examiner notes that  it would have been an obvious matter of design choice to provide the deep learning with a Nvidia Dave 2 network topology, since applicant has not disclosed that utilizing a Nvidia Dave 2 network topology solves any state problem or is for any particular purpose and it appears that the invention would perform equally well with You’s deep learning autonomous vehicle control system (see You at least fig. 1-7 and in particular fig. 1, 4-7 and Abstract & par. 6-28). 
Taguchi, Parker and You disclose claim 14: comprising the repetition of step A. under different weather conditions and/or traffic conditions (see Taguchi at least fig. 1 [7, 9, 2, 5, 27 & 8 & 20-21]- 3 and par. 25- 46 and see You at least fig. 1-7 and in particular fig. 1, 4-7 and Abstract & par. 6-28).  
One of ordinary skill in the art would have been motivated to combine Taguchi, Parker and You, in the instant claim, for the same reasoning and rationale as provided above with respect to claim 6 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached from 9:00am-9:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MACEEH . ANWARI
Primary Examiner
Art Unit 3663


	
/MACEEH ANWARI/Primary Examiner, Art Unit 3663